Case 4:20-cv-00294-ALM Document 16 Filed 09/14/20 Page 1 of 13 PageID #: 85




                            United States District Court
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

CRAIG CUNNINGHAM,                                §
     Plaintiff,                                  §
                                                 §   Civil Action No. 4:20-CV-00294
v.                                               §   Judge Mazzant
RADIUS GLOBAL SOLUTIONS LLC and                  §
JOHN/JANE DOES 1-5,                              §
     Defendants.                                 §



                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendant Radius Global Solutions LLC’s (“Radius”) Motion

to Dismiss for Lack of Subject Matter Jurisdiction and for Failure to State a Claim (Dkt. #6).

Plaintiff Craig Cunningham (“Cunningham”) filed this suit alleging that Radius violated the

Telephone Consumer Protection Act (“TCPA”), the Fair Debt Collection Practices Act

(“FDCPA”), the Texas Finance Code 392 (“TDCA”), and the Texas Business and Commerce Code

§ 305.053 by calling him.

       In response to Cunningham’s allegations, Radius filed this Motion to Dismiss, seeking

dismissal of Cunningham’s claims under Rule 12(b)(1) and 12(b)(6) of the Federal Rules of Civil

Procedure. Cunningham responded to this Motion on July 6, 2020 (Dkt. #7), and Radius replied

on July 20, 2020. (Dkt. #13). Having considered the motion, the response, the reply, the relevant

pleadings, and the applicable law, the Court finds that defendant Radius’ Motion to Dismiss for

Lack of Subject Matter Jurisdiction and For Failure to State a Claim (Dkt. #6) is hereby

GRANTED IN PART and DENIED IN PART.
 Case 4:20-cv-00294-ALM Document 16 Filed 09/14/20 Page 2 of 13 PageID #: 86




                                         BACKGROUND

           Cunningham’s complaint against Radius arises from a single missed call. Defendant

Radius is a debt collection LLC based out of Minnesota. Cunningham received a phone call from

a number listed as 629-206-3980 on October 23, 2019. (Dkt. #1 ¶ 7). After missing the call,

Cunningham called the number back thinking it could have been a friend or loved one living in

Tennessee due to the area code (Dkt. #1 ¶ 9). Cunningham argued the call was unlawful because

he never gave consent for the call and it was for non-emergency purposes. (Dkt. #1 ¶ 7).

Cunningham further argued having to return the call only to have Radius answer “wasted

Plaintiff’s time by causing his phone to ring and distracting him from his work.” (Dkt. #7 at

p. 2-3).

           Radius’s Motion to Dismiss alleges that, under Rule 12(b)(1), the Court does not have

subject matter jurisdiction because Cunningham failed to establish a concrete injury-in-fact thus

depriving him of Article III standing. (Dkt. #6 at p. 6). Additionally, Radius moves to dismiss

under Rule 12(b)(6), arguing that Cunningham has failed to allege facts sufficient to give rise to a

reasonable inference that Radius called him with an Automatic Telephone Dialing System

(“ATDS”) in violation of the TCPA. 47 U.S.C. § 227(b)(1)(A). (Dkt. #6 at p. 8).

           Cunningham responds by asserting he has shown an injury-in-fact as the TCPA is

accompanied by and supported with the FDCPA violation. (Dkt. #7 at p. 3). Cunningham also

asserts that Radius admitted to using an ATDS when it called him. (Dkt. #7 at p. 3).




                                                 2
 Case 4:20-cv-00294-ALM Document 16 Filed 09/14/20 Page 3 of 13 PageID #: 87




                                       LEGAL STANDARD

            A. Rule 12(b)(1)

        “Different standards apply when a litigant challenges standing on a FED. R. CIV. P. 12(b)

motion than on a motion for summary judgment under FED. R. CIV. P. 56.” Cramer v. Skinner,

931 F.2d 1020, 1024 (5th Cir. 1991). Federal Rule of Civil Procedure 12(b)(1) authorizes

dismissal of a case for lack of subject matter jurisdiction when the district court lacks the “statutory

or constitutional power to adjudicate the case.” Home Builders Ass’n of Miss., Inc. v. City of

Madison, 143 F.3d 1006, 1010 (5th Cir. 1998); accord FED. R. CIV. PRO 12(b)(1). If a Rule

12(b)(1) motion is filed in conjunction with other Rule 12 motions, the Court will consider the

jurisdictional attack under Rule 12(b)(1) before addressing any attack on the legal merits.

Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).

        In deciding the motion, the Court may consider “(1) the complaint alone; (2) the complaint

supplemented by the undisputed facts evidenced in the record; or (3) the complaint supplemented

by undisputed facts plus the [C]ourt’s resolution of disputed facts.” Lane v. Halliburton, 529 F.3d

548, 557 (5th Cir. 2008) (quoting Barrera-Montenegro v. United States, 74 F.3d 657, 659 (5th Cir.

1996)). The Court will accept as true all well-pleaded allegations set forth in the complaint and

construe those allegations in the light most favorable to the plaintiff. See Lujan v. Defenders of

Wildlife, 504 U.S. 555, 561 (1992) (“At the pleading stage, general factual allegations of injury

resulting from the defendant's conduct may suffice, for on a motion to dismiss we ‘presum[e] that

general allegations embrace those specific facts that are necessary to support the claim.’”) (citing

Lujan v. National Wildlife Fed'n, 497 U.S. 871, 889 (1990)); Truman v. United States, 26 F.3d

592, 594 (5th Cir. 1994). Once a defendant files a motion to dismiss under Rule 12(b)(1) and

challenges jurisdiction, the party invoking jurisdiction has the burden to establish subject matter



                                                   3
 Case 4:20-cv-00294-ALM Document 16 Filed 09/14/20 Page 4 of 13 PageID #: 88




jurisdiction. See Menchaca v. Chrysler Credit Corp., 613 F.2d 507, 511 (5th Cir. 1980). The

Court will grant a motion to dismiss for lack of subject matter jurisdiction only if it appears certain

that the claimant cannot prove a plausible set of facts to support a claim that would entitle it to

relief. Lane, 529 F.3d at 557.

            B. Rule 12(b)(6)

        The Federal Rules of Civil Procedure require that each claim in a complaint include a “short

and plain statement . . . showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). Each

claim must include enough factual allegations “to raise a right to relief above the speculative

level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

        A Rule 12(b)(6) motion allows a party to move for dismissal of an action when the

complaint fails to state a claim upon which relief can be granted. FED. R. CIV. P. 12(b)(6). When

considering a motion to dismiss under Rule 12(b)(6), the Court must accept as true all well-pleaded

facts in plaintiff’s complaint and view those facts in the light most favorable to the plaintiff.

Bowlby v. City of Aberdeen, 681 F.3d 215, 219 (5th Cir. 2012). The Court may consider “the

complaint, any documents attached to the complaint, and any documents attached to the motion to

dismiss that are central to the claim and referenced by the complaint.” Lone Star Fund V (U.S.),

L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010). The Court must then determine

whether the complaint states a claim for relief that is plausible on its face. ‘“A claim has facial

plausibility when the plaintiff pleads factual content that allows the [C]ourt to draw the reasonable

inference that the defendant is liable for the misconduct alleged.’” Gonzalez v. Kay, 577 F.3d 600,

603 (5th Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “But where the well-

pleaded facts do not permit the [C]ourt to infer more than the mere possibility of misconduct, the




                                                   4
 Case 4:20-cv-00294-ALM Document 16 Filed 09/14/20 Page 5 of 13 PageID #: 89




complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Iqbal,

556 U.S. at 679 (quoting FED. R. CIV. P. 8(a)(2)).

         In Iqbal, the Supreme Court established a two-step approach for assessing the sufficiency

of a complaint in the context of a Rule 12(b)(6) motion. First, the Court should identify and

disregard conclusory allegations, for they are “not entitled to the assumption of truth.” Iqbal, 556

U.S. at 664. Second, the Court “consider[s] the factual allegations in [the complaint] to determine

if they plausibly suggest an entitlement to relief.” Id. “This standard ‘simply calls for enough

facts to raise a reasonable expectation that discovery will reveal evidence of the necessary claims

or elements.’” Morgan v. Hubert, 335 F. App’x 466, 470 (5th Cir. 2009) (citation omitted). This

evaluation will “be a context-specific task that requires the reviewing [C]ourt to draw on its judicial

experience and common sense.” Iqbal, 556 U.S. at 679.

         Thus, “[t]o survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.”’ Id. at 678 (quoting

Twombly, 550 U.S. at 570).

                                             ANALYSIS

    I.      Motion to Dismiss for Lack of Subject Matter Jurisdiction Under the TCPA

         Radius argues this Court lacks subject matter jurisdiction because Cunningham lacks

standing to bring this claim. (Dkt. # 6 at p. 6).

         The TCPA, in its relevant part, states

         It shall be unlawful for any person within the United States, or any person outside
         the United States if the recipient is within the United States—to initiate any
         telephone call to any residential telephone line using an artificial or prerecorded
         voice to deliver a message without the prior express consent of the called party,
         unless the call is initiated for emergency purposes, is made solely pursuant to the
         collection of a debt owed to or guaranteed by the United States, or is exempted by
         rule or order by the Commission under paragraph (2)(B).



                                                    5
 Case 4:20-cv-00294-ALM Document 16 Filed 09/14/20 Page 6 of 13 PageID #: 90




47 U.S.C. § 227(b)(1)(B). The Act creates a private right of action where a person or entity may

seek compensatory or injunctive relief against those who violate the Act. Id. at § 227(b)(3).

        A plaintiff invoking federal jurisdiction bears the burden of establishing the “irreducible

constitutional minimum” of standing by demonstrating “(1) an injury in fact, (2) fairly traceable

to the challenged conduct of the defendant, and (3) likely to be redressed by a favorable judicial

decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). The Motion to Dismiss primarily

concerns the first element of injury in fact. “A plaintiff does not automatically satisfy the injury-

in-fact requirement whenever a statute grants a right and purports to authorize a suit to vindicate it.

Id. at 1549. To establish injury in fact, Cunningham must show that he “suffered ‘an invasion of a

legally protected interest’ that is ‘concrete and particularized’ and ‘actual or imminent, not

conjectural or hypothetical.’” Id. at 1548 (Citing Lujan v. Defenders of Wildlife, et al., 504 U.S.

555, 560 (1992)). “For an injury to be ‘particularized,’ it ‘must affect the plaintiff in a personal

and individual way.’” Id. (citing Daimler Chrysler Corp. v. Charlotte Cuno et al., 547 U.S. 332,

342 (2006)). “A ‘concrete’ injury must be ‘de facto’; that is, it must actually exist.” Id. The

Supreme Court noted that the use of the word “concrete” conveys a meaning of “real” and not

“abstract.” Id.

        The Court finds that Cunningham suffered an injury-in-fact as required by Article III.

Notably, there is no Fifth Circuit precedent that guides this Court on how to define injury-in-fact

for a claim arising from the TCPA.

    A. A Missed Call Does Constitute an Injury-In-Fact Under the TCPA

        The Court finds Radius is incorrect in its assertion that a single missed call does not

constitute an injury-in-fact sufficient to establish Article III standing. Here, Cunningham claims

Radius made the call with an ATDS. (Dkt. #1 ¶ 10). In Ybarra, the Fifth Circuit stated “[a] party



                                                  6
 Case 4:20-cv-00294-ALM Document 16 Filed 09/14/20 Page 7 of 13 PageID #: 91




who makes a call using an automatic telephone dialing system uses the system to make the call,

regardless of whether the recipient answers, and thereby triggers TCPA liability.” Ybarra v. Dish

Network, L.L.C., 807 F.3d 635, 641 (5th Cir. 2015) (emphasis in original). Accepting as true the

allegations set forth in the complaint, the Court finds Cunningham has sufficiently pleaded facts

showing TCPA liability has been triggered. Remaining still is the question of whether the liability

under the Act is concrete enough to establish Article III standing.

       Radius points toward the Eleventh Circuit in support of its contention that Cunningham

lacks standing. Looking at Salcedo v. Hanna, Radius argues the singular missed call in this case is

analogous to the single, unsolicited text message in Salcedo. Salcedo v. Hanna, 936 F.3d 1162

(11th Cir. 2019). In Salcedo the court found a single, unanswered text message was not sufficient

to establish Article III standing. Id. at 1172-73. Radius further points to a Western District of Texas

case that relies on the Eleventh Circuit’s rationale in reaching the same conclusion under similar

facts. In the Western District case, the plaintiff received an unsolicited text message, and the court

found “the receipt of a single text message is not an injury in fact as required by Article III.”

Cranor v. 5 Star Nutrition, LLC, 2019 WL 8331601 at *3 (W.D. Tex. Nov. 27, 2019).

       The facts here are distinguishable. At issue in this case is a missed call, not a single,

unsolicited text message. It only takes one glance at a text message to recognize it is for an

extended warranty for a car you have never owned or a cruise you have won from a raffle you

never entered. A missed call with a familiar area code, on the other hand, is more difficult to

immediately dismiss as an automated message. Further, following this Court’s prior holdings and

the rationale behind the TCPA, dismissal at the pleadings stage is not appropriate.

       “Courts considering harm in connection with TCPA claims have noted that ‘one of the

purposes of the TCPA was to protect telephone subscribers from the ‘nuisance’ of unwanted



                                                  7
 Case 4:20-cv-00294-ALM Document 16 Filed 09/14/20 Page 8 of 13 PageID #: 92




calls.’” Morris v. Unitedhealthcare Ins. Co., 415CV00638ALMCAN, 2016 WL 7115973, at *5

(E.D. Tex. Nov. 9, 2016), report and recommendation adopted, 4:15-CV-638, 2016 WL 7104091

(E.D. Tex. Dec. 6, 2016) (Mazzant, J.) (citing Martin v. Leading Edge Recovery Sols., LLC, No.

11 C 5886, 2012 WL 3292838, at *4 (N.D. Ill. Aug. 10, 2012) ); see also Cunningham v. Rapid

Response Monitoring Services, Inc., 251 F. Supp. 3d 1187, 1197 (M.D. Tenn. 2017) (“Unwanted

telemarketing can be a ‘nuisance’ and ‘an intrusive invasion of privacy.’ ”) (quoting Mims v. Arrow

Fin. Servs., LLC, 565 U.S. 368, 372 (2012) (quoting TCPA, 105 Stat. 2394, note following 47

U.S.C. § 227) ). “In Martin, the district court analyzed whether the plaintiffs TCPA claims satisfied

the injury-in-fact requirement of Article III. The district court found an injury-in-fact when the

plaintiffs alleged they were forced to tend to unwanted calls—a privacy interest which Congress

sought to protect.” Id. (citing, 2012 WL 3292838, at *2; In re Rules Implementing the Tel

Consumer Prot. Act of 1991, 30 FCC Rcd. At 7979-80).

        “Where, as here, a case is at the pleading stage, the plaintiff must ‘clearly ... allege facts

demonstrating’ each element” required to establish standing. Spokeo, 136 S.Ct. at 1547

(quoting Warth v. Seldin, 422 U.S. 490, 518 (1975)). Cunningham alleges that “Defendant Radius

wasted Plaintiff’s time by causing his phone to ring and distracting him from his work.” (Dkt. #7

at p. 2-3). At this early stage in the proceedings, the Court finds that Plaintiff's allegations relating

to the nuisance of such call is sufficient to establish an injury-in-fact. See Jamison v. Esurance Ins.

Servs., Inc., No. 3:15-CV-2484-B, 2016 WL 320646, at *2–3 (N.D. Tex. Jan. 27, 2016) (finding

an injury-in-fact at the pleading stage when plaintiff suffered an occupation of his telephone

line); Morris, 2016 WL 7115973, at *6 (finding an injury-in-fact where Plaintiff was annoyed and

harassed by unwanted telemarketing calls); Cunningham v. Rapid Response Monitoring Services,




                                                   8
    Case 4:20-cv-00294-ALM Document 16 Filed 09/14/20 Page 9 of 13 PageID #: 93




Inc., 251 F. Supp. 3d 1187, 1197 (M.D. Tenn. 2017) (finding an injury-in-fact at the pleading stage

when plaintiff alleged harassment and annoyance at receiving telemarketing calls).

      II.      Motion to Dismiss for Failure to State a Claim Under the TCPA

            The TCPA defines “automatic telephone dialing system” as equipment with the capacity

to “store or produce telephone numbers to be called, using a random or sequential number

generator” and to dial such numbers. 47 U.S.C. § 227(a). In its motion to dismiss Radius states

Cunningham failed to state a claim for a violation of the TCPA because Cunningham “alleges

nothing more than a formulaic recitation of the elements of a cause of action.” (Dkt. #6 at p. 8).

The Federal Rules of Civil Procedure require a plaintiff only to provide “a short and plain statement

of the claim showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). The standard is

satisfied “when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, at 556 U.S. at 678. In

some TCPA cases, courts have found sufficient a complaint that contains only a bare recitation

that an ATDS was used.1

            There is no binding Fifth Circuit precedent as Radius points out in its Motion. (Dkt. #6

p. 7). Radius argues both that Cunningham did not correctly show that Radius called with an ATDS

and that Cunningham merely provided a formulaic recitation of the elements of a cause of action.

(Dkt. #6 pp. 6-8). Here, however, Cunningham did not merely state the elements of the cause of

action but also stated Radius’ employee admitted to using an ATDS. (Dkt. #1 ¶ 10). At this early

stage, the Court finds that the Complaint states sufficient facts to survive dismissal. Thus, the court


1
  See, e.g., Hashw v. Dep't Stores Nat'l Bank, 986 F.Supp.2d 1058, 1061 (D. Minn. 2013) (“Hashw has pleaded that
an ATDS was used to make the calls to his cellular phone. As the Court must accept that allegation as true at this
juncture, nothing more is required to state a claim for relief under the TCPA.”) (citation omitted); Torres v. Nat'l
Enter. Sys., Inc., 2012 WL 3245520, at *3 (N.D. Ill. Aug. 7, 2012) (plaintiff's allegation that defendant used an
ATDS or an artificial or prerecorded voice sufficed to avoid dismissal for failure to state a claim); Buslepp v. B & B
Entm't, LLC, 2012 WL 1571410, at *1 (S.D. Fla. May 3, 2012) (“the allegation that Defendant used [an ATDS] ... is
a factual allegation under Twombly and Iqbal”).

                                                          9
Case 4:20-cv-00294-ALM Document 16 Filed 09/14/20 Page 10 of 13 PageID #: 94




concludes that Cunningham has pleaded adequate facts connecting Radius with the alleged

misconduct, and therefore, adequately asserts a claim under § 227(b) of the TCPA. Accordingly,

Radius’ Motion to Dismiss Cunningham’s TCPA under Rule 12(b)(6) should be denied.

   III.      Motion to Dismiss for Failure to State a Claim Under the Texas Business and
             Commerce Code § 305.053

          The Texas Business and Commerce Code § 305.053 states “[a] person who receives a

communication that violates 47 U.S.C. Section 227 [the TCPA], a regulation adopted under that

provision, or Subchapter A may bring an action in this state against the person who originates the

communication. . . .” Tex. Bus. & Com. Code § 305.053(a). As analyzed above, Cunningham has

pleaded adequate facts to avoid dismissal of his TCPA claim under Rule 12(b)(6), and because he

can maintain his TCPA claims, dismissal of Cunningham’s claim under the Texas Business and

Commerce Code § 305.053 would be inappropriate at this stage. Accordingly, Radius’ Motion to

Dismiss Cunningham’s Texas Business and Commerce Code § 305.053 claim under Rule 12(b)(6)

should be denied.

   IV.       Motion to Dismiss for Failure to State a Claim Under the FDCPA

          Cunningham also asserts claims against Radius under the FDCPA. (Dkt. #1 ¶ 4). The

FDCPA seeks “to protect consumers from a host of unfair, harassing, and deceptive debt collection

practices without imposing unnecessary restrictions on ethical debt collectors.” Peter v. GC Servs.

L.P., 310 F.3d 344, 351–52 (5th Cir. 2002) (citation omitted); see also 15 U.S.C.

§ 1692(e); Jerman v. Carlisle, McNellie, Rini, Kramer & Ulrich LPA, 559 U.S. 573 (2010). The

FDCPA prohibits a debt collector from making “false, deceptive, and misleading

misrepresentations in connection with debt collection” and from “us[ing] unfair or unconscionable

means to collect or attempt to collect any debt.” 15 U.S.C. §§ 1962e and 1962f. The Act also

requires a debt collector, within five days after its “initial communication with a consumer in


                                                10
Case 4:20-cv-00294-ALM Document 16 Filed 09/14/20 Page 11 of 13 PageID #: 95




connection with the collection of any debt,” to provide the consumer with certain disclosures,

including her right to dispute or request validation of the debt. See id. § 1692g(a).

         In Cunningham’s response, he states Radius violated the FDCPA by causing his phone to

ring. (Dkt. #7 at p. 3). Cunningham’s interpretation of the FDCPA is incorrect. Under § 1692d(5)

of the FDCPA, it states “the following conduct is a violation of this section: Causing a telephone

to ring or engaging any person in telephone conversation repeatedly or continuously with intent to

annoy, abuse, or harass any person at the called number.” 15 U.S.C. § 1629d(5). Cunningham

asserts that merely causing the phone to ring is harassment, oppression, or abuse. (Dkt. #7 at p. 3).

One phone call—and here, a missed phone call—is not sufficient to establish harassment,

oppression or abuse. The phone calls must occur repeatedly or continuously, and even multiple

calls will not reach the level of harassment, oppression, or abuse. 2 Here, Cunningham only

received one missed call, and though that may be enough to trigger liability under the TCPA, one

missed call is insufficient to establish harassment, oppression, or abuse under the FDCPA.

         Further, Cunningham appears to claim—though not directly—that Radius violated the

FDCPA when using an area code from Tennessee despite Radius not having any offices in

Tennessee. (Dkt. #1 ¶¶ 8,9). Courts interpreting the FDCPA have found that using local caller ID

numbers is not false, deceptive, or misleading in violation of the FDCPA. Scheffler v. Integrity

Financial Partners, Inc., 2013 WL 9768539 (D. Minn. Oct. 28, 2013) (finding using a local



2
 See Karp v. Financial Recovery Srvcs, Inc., 2013 WL 6734110, at *6 (W.D. Tex. Dec. 18, 2017) (“[a] remarkable
volume of telephone calls is permissible under FDCPA jurisprudence.”) (citing Zortman v. J.C. Christensen &
Associates, Inc., 870 F.Supp.2d 694, 707 (D.Minn.2012) (citing VanHorn v. Genpact Servs., LLC, No. 09–1047–
CV–S–GA F, 2011 WL 4565477, at * 1 (W.D.Mo. Feb.14, 2011) (114 calls in a four-month period); Carman v.
CBE Grp., Inc., 782 F.Supp.2d 1223, 1232 (D.Kan.2011) (149 calls in a two-month period); Clingaman v. Certegy
Payment Recovery Servs., No. H–10–2483, 2011 WL 2078629, at *5 (S.D.Tex. May 26, 2011) (55 calls over three-
and-a-half months); Tucker v. The CBE Group, Inc., 710 F.Supp.2d 1301 (M.D.Fla.2010) (57 calls, including 7 in
one day)); Clingman v. Certegy Payment Recovery Services, 2011 WL 2078629 (N.D. Tex. Nov. 2, 2011) (finding
55 calls to Plaintiff’s wife over a period of three and one-half months did not raise a genuine issue of material fact in
support of Plaintiff’s claim under § 1692d(5) of the FDCPA).

                                                           11
Case 4:20-cv-00294-ALM Document 16 Filed 09/14/20 Page 12 of 13 PageID #: 96




telephone number was not deceptive under the FDCPA when calling the number back contacted

the Defendant debt collection company). Similarly, in this case, the number displayed on the phone

routed Cunningham back to Radius indicating the number did in fact belong to Radius despite not

having any offices in Tennessee.

        Cunningham also asserts Radius failed to indicate the contact was being made in collection

of a debt. (Dkt. #1 ¶ 14). Cunningham’s argument fails because he did not answer the call and

there was no voicemail on his phone. Without having answered the phone call, there was no

opportunity or need for the caller—here, Radius—to state the call was made in connection with

the collection of a debt.

        In the present case, after having considered the complaint, Cunningham has failed to allege

facts sufficient enough to establish a violation of the FDCPA. Accordingly, Radius’ Motion to

Dismiss Cunningham’s FDCPA claim under Rule 12(b)(6) should be granted.

   V.      Motion to Dismiss for Failure to State a Claim Under the TDCA

        The Texas Finance Code § 392.302 states “[i]n a debt collection, a debt collector may not

oppress, harass, or abuse a person by: causing a telephone to ring repeatedly or continuously, or

making repeated or continuous telephone calls, with the intent to harass a person at the called

number.” Tex. Fin. Code § 392.302(4). As analyzed above, Cunningham has not pleaded adequate

facts to avoid dismissal of his FDCPA claim under Rule 12(b)(6). With nearly identical language

in the TDCA, the same analysis above applies here. Accordingly, for the same reasons as analyzed

above, Radius’ Motion to Dismiss Cunningham’s Texas Finance Code § 392.302(4) claim under

Rule 12(b)(6) should be granted.




                                                12
    Case 4:20-cv-00294-ALM Document 16 Filed 09/14/20 Page 13 of 13 PageID #: 97




                                              CONCLUSION

              It is therefore ORDERED that defendant Radius’ Motion to Dismiss for Lack of Subject

    Matter Jurisdiction and For Failure to State a Claim (Dkt. #6) is hereby GRANTED IN PART

    and DENIED IN PART.
.
              This Court dismisses Cunningham’s FDCPA claim and TDCA claim under Rule 12(b)(6)

    for failure to state a claim upon which relief can be granted. All other relief requested is expressly

    denied.

         SIGNED this 14th day of September, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                     13
